Citation Nr: 0401072	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had verified active duty service from March 1967 
to March 1968.  

This appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the VA 
Regional Office (RO) in New York, New York that denied 
service connection for PTSD.  

On May 28, 2003, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law Judge 
(VLJ), sitting at the RO in New York, New York.  A transcript 
of that hearing is of record.  

In his original claim received in June 1999, and in a 
statement dated in June 2001, the veteran raised a claim of 
entitlement to service connection for Parkinson's disease, to 
include as secondary to Agent Orange exposure.  This issue 
has not been developed for appellate review; therefore, it is 
referred to the RO for appropriate consideration.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for PTSD, which developed from his 
experiences in Vietnam.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  
See generally Cohen v. Brown, 10 Vet. App. 128 (1997); 38 
C.F.R. § 4.125 (2003).  

After careful review of the evidentiary record, the Board 
finds that further development is warranted in this case.  
Specifically, review of the service medical records show that 
upon pre-induction examination in December 1966, it was noted 
that the veteran had a undergone a psychiatric examination in 
October 1965, and that there had been other psychological 
intervention relating to family problems.  In addition, at 
his personal hearing in May 2003, the veteran indicated that 
he sought treatment within a few years after discharge from 
active duty from a psychologist, whose name was Peter Zabot.  
Such information is not of record and would be helpful in the 
adjudication of this claim.  Therefore, the identity of all 
pre-service providers and authorization to retrieve these 
records should be requested, as well as those from Peter 
Zabot.  

The record contains extensive private psychiatric treatment 
records, dated from 1983 to 2002, which reflect treatment for 
several disabilities, including a psychiatric disorder.  
Specifically, a treatment report from New York University 
Hospital, dated in April 1996, reflects a diagnosis of PTSD.  
Other clinical reports refer to the veteran being treated for 
PTSD; these records noted that the veteran experienced 
problems with flashbacks, sporadic nightmares and intrusive 
thoughts.  A diagnosis of PTSD was also rendered on a VA 
examination in March 2000.  

The Board observes, however, that while the veteran has been 
given a diagnosis of PTSD, it is not shown that his reported 
stressors have been verified to date.  The record reflects 
that this case was previously referred to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
September 2000 for verification of stressor purposes, but a 
response was received in April 2001 that the information 
provided was insufficient to conduct any meaningful research.  
However, it is noted that the record contains additional 
statements wherein the veteran has recited some traumatic 
experiences and events in Vietnam, to include those reported 
at the personal hearing in May 2003, which he believes may 
have led to the onset of PTSD.  The Board points out that 
further development is required in this case in accordance 
with VA Adjudication Procedure Manual M21-1, Part III, 
 5.14(c)(4) (2003), which stipulates that a denial based 
solely on an unconfirmed stressor is improper unless it has 
first been reviewed by the USASCRUR.  The Board is thus of 
the opinion that another attempt should be made to verify any 
additional stressor information that has been made a part of 
the record.  

As noted above, the veteran was afforded a VA psychiatric 
examination for PTSD purposes in March 2000, at which time a 
diagnosis of PTSD was rendered.  However, the examiner 
indicated that the claims folder was not available for 
review.  Consequently, the reported diagnosis appears to have 
been based on the veteran's unverified account of stressors 
in service.  The Board is of the opinion that if a Vietnam-
related stressor is reasonably identified, another VA medical 
examination, to include review of the record, would be 
helpful in adjudicating this claim.  The fulfillment of the 
VA's statutory duty to assist the veteran includes providing 
additional VA examination by a specialist when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must ensure there has been 
full compliance with the VCAA notice 
provisions, including those resulting 
from the recent passage of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  Also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his claimed PTSD prior to 
service and in the years after discharge 
from active duty-the records of which 
have not already been obtained.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records and associate them with 
the other evidence in the claims file.  
Specifically, records should be obtained 
from Dr. Peter Zabot, and all sources 
identified whose records have not 
previously been secured.  If the RO is 
unable to obtain any of the records 
identified, it should follow the 
procedures outlined in the VCAA and the 
implementing regulations.  

3.  The RO should send the veteran 
another PTSD development letter.  The 
veteran must provide information with 
respect to each stressor, identifying (a) 
the location of each stressor, (b) the 
unit of his assignment to the Company 
level, and (c) the date, which may be a 
range of up to 2 months.  

4.  The RO should carefully read the 
veteran's statements pertaining to his 
Vietnam experiences in the record, to 
include those in the clinical data, as 
well as those reported at his personal 
hearing, to compile a coherent list of 
stressors.  Then, the RO should 
undertake any further appropriate 
development indicated, and refer the 
information to the USASCRUR for 
verification.  

5.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, the RO must specify what stressor 
it has determined is established by the 
record.  

6.  If a valid stressor is shown or 
identified, the appellant should be 
scheduled for a special VA examination 
to be conducted by a VA psychiatrist, to 
determine if he has PTSD and, if so, 
whether it is linked to an established 
in-service stressor.  The RO must 
provide the examiner with a description 
of the established in-service stressors.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All necessary 
tests, including psychological testing, 
should be conducted.  The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of 
the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

8.  Following completion of the requested 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, on a direct 
basis as well as on the basis of 
aggravation.  If the determination 
remains adverse to the veteran in any 
way, he should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purposes of this REMAND 
are to further develop the record and to accord the veteran 
due process of law.  By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	SUZIE S. GASTON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




